Title: To Alexander Hamilton from John Wendell, 26 December 1794
From: Wendell, John
To: Hamilton, Alexander



Portsmouth [New Hampshire] Decr. 26th 1794
Respected Sir

It is with great Reluctance that I address myself again to you on the Subject of Monsr Dumons Memorial which I presented several Congresses & which was committed to you for yr. Consultation & Report. I am conscious that I have tresspessed upon your Important Station when so many Matters of public Exigencies call for yr most attentive Exertions but I have submitted with patience & Subserviency to more important Avocations Until I find that you had determined to retire & injoy an Otium cum Dignitate and that the injurious Calumnies of intriguing Men had induced you to quit the public Exercise of yr Department longer than the last of next Month. Your previous Annunciation of this Event and yr oblique Challenge to your Enemies to come forward with every Proof of Insinuating Aspersions, has done you Honour And your Services will immortalize yr. Name with Posterity, but I fear the public Revenue will receive such a Stabb as may occasion a deep Wound not easily to be healed, as one Individual of the Community give me Leave to wish you Happiness & the Injoyment of Health during a good Old Age.
With Respect to Mr Dumons Affair There is with the Papers a considerable Sum of Continental Money—of the very first Impression which I hope will be taken Care of as my Friend Mr Gerry put it in on purpose to prove the Facts. I know it is a discouraging Time to seek Retribution or Compensation, but I wish your Report if even to reject the Memorial if you could Annex a Clause that it might be revived under some other Form. If it shd be productive ⟨–⟩ of Embarrasments to Congress by granting the Prayer of the Petition, yet fiat Justitia, ruat Cœlum is an Established Maxim of Equity. I salute you with the Compliments of the Season and with Sentiments of Respect and Esteem I am
Sir   Your most Obedt Hb Servt

John Wendell
Honble A Hamilton Esqre.Philadelphia

 